By the Court.—Ingraham, J.
The evidence shows that the note in question was the property of Devereux, Rich & Co., when first left with the bank.
It is a matter of doubt when the interest in the note was transferred to Crawford. The referee finds it was so transferred before it became due.
Whether that is so or not, there is no sufficient evidence of any notice to the bank, after the note passed into théir possession on the second loan.
If after that second loan the bank advanced money on the note as security, having received the note from Devereux, they had a right to suppose the firm still to be the owner.
The mere fact of Crawford going with Devereux, and asking for such a loan, was not notice.
It may be, on another trial, that the plaintiff may be able to prove that there were other facts from which such notice may be inferred, but as the case now is presented to us, we think the finding on this point is against the evidence.
Where a new trial is granted on the ground that the verdict or report is against the weight of evidence, the same is to be on payment of costs.
New trial granted on payment of costs of the trial before the referee and of appeal.*

 The question of costs was raised on the settlement of the order by the appellant’s counsel, who insisted that they ought to abide the event ; but the court held that decision was right, and settled the order as above.